DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 17 are objected to because of the following informalities: “generating warning sound.” and “generate…warning sound” should be “generating a warning sound.” and “generate… a warning sound”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "wherein the state information comprises steady state information…” in line 2. There is insufficient antecedent basis for “the state information” in the claim. The claim is interpreted as dependent from claim 19 which has the first mention of “state information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 1-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wauer et al WO 2015022070 (“Wauer”) in view of Kim US PGPUB 2017/0069150 A1 (“Kim”) and Wait US PGPUB 2015/0032456 A1 (“Wait”)
            Per Claim 1, Wauer discloses a method for preventing an accident performed by a home appliance, comprising: 
             sensing, by an audio input of the home appliance, a voice signal (structure-borne sound generated from the inside of the laundry drum 14 can be transmitted..., pg. 7, eleventh para.); 
             calculating a generation position of the voice signal (structure-borne sound generated from the inside of the laundry drum 14 can be transmitted..., pg. 7, eleventh para.);
              Wauer does not explicitly disclose comparing a distance between the home appliance and the generation position of the voice signal with a reference distance when the generation position of the voice signal is outside of the home appliance or switching a door of the home appliance to a lock state when the distance between the home appliance and the generation position of the voice signal is less than the reference distance
               However, these features are suggested by Kim that describes comparing a distance between the home appliance and the position of a human with a reference distance when the position of the human is outside of the home appliance (fig. 19; para. [0154]; when the proximity sensor 163 senses an object which approaches the refrigerator 100 within a preset distance, the control unit 140 may transmit a locking signal to the locking unit 110 to lock the door…, para. [0155], preset distance as reference distance, position of the human as suggesting generation position of voice signal) and
            switching a door of the home appliance to a lock state when the distance between the home appliance and the position of the human is less than the reference distance (fig. 19; para. [0154]; when the proximity sensor 163 senses an object which approaches the refrigerator 100 within a preset distance, the control unit 140 may transmit a locking signal to the locking unit 110 to lock the door…, para. [0155], preset distance as reference distance, position of the human as suggesting generation position of voice signal)
             Wauer in view of Kim does not explicitly disclose the position of the human being a generation position of a voice signal or a cloud server that communicates with the home appliance
            However, these features are taught by Wait:
           the position being a generation position of a voice signal (Abstract; para. [0029])
          a cloud server that communicates with the home appliance (para. [0042]; para. [0102]-[0103]; para. [0112])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “comparing a distance between the home appliance and the generation position of the voice signal with a reference distance when the generation position of the voice signal is outside of the home appliance or switching a door of the home appliance to a lock state when the distance between the home appliance and the generation position of the voice signal is less than the reference distance as well as the position being a generation position of a voice signal and a cloud server that communicates with the home appliance”, by substituting the generation position of a voice signal described in Wait with the position of human described in Kim, as well as to combine the teachings of because such implementation would have resulted in reporting unauthorized persons (Kim, para. [0045]) who generated the voice signal, as well as in filtering extraneous noise from the received voice and in remotely controlling the appliance (Wait, para. [0104]; para. [0112])
            Per Claim 2, Wauer in view of Kim and Wait discloses the method for preventing the accident of claim 1, 
                Kim discloses switching an operation button of the home appliance to the lock state when the distance between the home appliance and a position is less than the reference distance (para. [0103]-[0104]; para. [0155])
               Wait discloses the position being a generation position of a voice signal (Abstract; para. [0029])
           Per Claim 3, Wauer in view of Kim and Wait discloses the method for preventing the accident of claim 1, 
               Kim discloses generating warning sound, by an audio output of the home appliance, when the distance between the home appliance and the position is less than the reference distance (para. [0155]-[0156])
                Wait discloses the position being a generation position of a voice signal (Abstract; para. [0029])
           Per Claim 4, Wauer in view of Kim and Wait discloses the method for preventing the accident of claim 1, 
                Kim suggests transmitting a notification message to a user terminal registered in advance when the distance between the home appliance and the position is less than the reference distance (fig. 7; para. [0155]-[0158]).
             Wait discloses the position being a generation position of a voice signal (Abstract; para. [0029]).
          Per Claim 16, Wauer discloses a processor for configuring a home appliance or a cloud server that communicates with the home appliance, 
            wherein the processor senses a voice signal and calculates a generation position of the voice signal by an audio input of the home appliance (structure-borne sound generated from the inside of the laundry drum 14 can be transmitted..., pg. 7, eleventh para.), 
           wherein the processor is configured to stop an operation of the home appliance and switch the door of the home appliance to an open state when the generation position of the voice signal is the inside of the home appliance and the home appliance is in operation (if, on the other hand, a living being in the laundry drum 14 is detected…the control device 28 executes at least one protective function…The suitable protective functions here include, in particular, the blocking of the [actual] program sequence or its continuation…unlocking a loading hatch or lifting the door lock 30…, pg. 8, nineteenth para.)
             Wauer does not explicitly disclose wherein, the processor, when the generation position is outside of the home appliance, is configured to compare the distance between the home appliance and the generation position with a reference distance, and if the distance between the home appliance and the generation position is less than the reference distance, the processor is configured to switch a door of the home appliance to a lock state
            However, these features are suggested by Kim that describes wherein, the processor, when an individual’s position is outside of the home appliance, is configured to compare the distance between the home appliance and the individual’s position with a reference distance, and if the distance between the home appliance and the individual’s position is less than the reference distance, the processor is configured to switch a door of the home appliance to a lock state (fig. 19; when the proximity sensor 163 senses an object which approaches the refrigerator 100 within a preset distance, the control unit 140 may transmit a locking signal to the locking unit 110 to lock the door…, para. [0155])
            Wauer in view of Kim does not explicitly disclose the position being a generation position of a voice signal 
            However, these features are taught by Wait:
           the position being a generation position of a voice signal (Abstract; para. [0029])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein, the processor, when the generation position is outside of the home appliance, is configured to compare the distance between the home appliance and the generation position with a reference distance, and if the distance between the home appliance and the generation position is less than the reference distance, the processor is configured to switch a door of the home appliance to a lock state, and a generation position of a voice signal”, by substituting the generation position of a voice signal described in Wait with the position of human described in Kim, because such implementation would have resulted in reporting unauthorized persons (Kim, para. [0045]) who generated the voice signal, as well as in filtering extraneous noise from the received voice and in remotely controlling the appliance (Wait, para. [0104]; para. [0112])            
            Per Claim 17, Wauer in view of Kim and Wait discloses the processor of performing control to prevent an accident of claim 16, 
              Wauer disclosers wherein the processor is configured to generate, by the audio output of the home appliance, warning sound (pg. 8, nineteenth para.). 
           Per Claim 18, Wauer in view of Kim and Wait discloses the processor of performing control to prevent the accident of claim 16, 
           Kim discloses wherein the processor is configured to transmit a notification message to a user terminal registered in advance (para. [0114]-[0118]; para. [0158]). 

2.         Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Wauer in view of Wait 
               Per Claim 9, Wauer discloses a method for preventing an accident performed by a home appliance and, comprising: 
                  sensing, by an audio input of the home appliance, a voice signal (structure-borne sound generated from the inside of the laundry drum 14 can be transmitted..., pg. 7, eleventh para.);
                 determining a generation position of the voice signal (structure-borne sound generated from the inside of the laundry drum 14 can be transmitted..., pg. 7, eleventh para.); and 
                 stopping an operation of the home appliance (if, on the other hand, a living being in the laundry drum 14 is detected…the control device 28 executes at least one protective function…The suitable protective functions here include, in particular, the blocking of the [actual] program sequence or its continuation…unlocking a loading hatch or lifting the door lock 30…, pg. 8, nineteenth para.) and 
                 switching a door of the home appliance to an open state when the generation position is the inside of the home appliance and the home appliance is in operation (if, on the other hand, a living being in the laundry drum 14 is detected…the control device 28 executes at least one protective function…The suitable protective functions here include…unlocking a loading hatch or lifting the door lock 30…, pg. 8, nineteenth para.)
            Wauer does not explicitly disclose a cloud server that communicates with the home appliance
            However, this feature is taught by Wait (para. [0042]; para. [0102]-[0103]; para. [0112])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to combine the teachings of Wait with the method of Wauer in arriving at “a cloud server that communicates with the home appliance” because such combination would have resulted in remotely controlling the appliance (Wait, para. [0104]; para. [0112])
             Per Claim 11, Wauer in view of Wait discloses the method for preventing the accident of claim 9, 
                Wauer discloses generating, by an audio output of the home appliance, warning sound when the generation position of the voice signal is inside of the home appliance and the home appliance is in operation (pg. 8, nineteenth para.)

3.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wauer in view of Wait as applied to claim 9 above, and further in view of Kim
            Per Claim 10, Wauer in view of Wait discloses the method for preventing the accident of claim 9, 
                 Wauer discloses transmitting a notification message when the generation position is inside of the home appliance and the home appliance is in operation (pg. 8, nineteenth para.)
               Wauer does not explicitly disclose transmitting the notification message to a user terminal registered in advance
             However, transmitting notification messages to a user terminal registered in advance is well known as taught by Kim (para. [0114]-[0118]; para. [0158])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “transmitting a notification message to a user terminal registered in advance when the generation position is inside of the home appliance and the home appliance is in operation”, because such implementation would have resulted in alerting a user to the conditions of the appliance (Kim, para. [01155])
       
Allowable Subject Matter
Claims 5-8, 12-15, 19 and 20 (interpreted as dependent on claim 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the cited art fails to explicitly disclose the limitations recited in claims 5, 12 and 19.            

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Se e PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658